DETAILED ACTION
This non-final office action is in response to claims filed 12/01/2021.
Claims 1, 6, and 14 have been amended. Claims 5 and 7 have been cancelled. Claims 1-4, 6, 8-10, and 13-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pupalaikis (US 2018/0059143) in view of Liu (US 2013/0326420) in view of Liu (US 2008/0295015) hereinafter Liu2 in view of Burton (US 2013/0085702) in further view of Pechanec (US 2012/0218190).
Regarding Independent Claim 1,
Pupalaikis teaches an electronic instrument ([0031]: An oscilloscope), comprising:
channels for receiving and/or forwarding signals ([0007], [0192]: A plurality of channels are available for displaying waveforms on the oscilloscope); and
a user interface control device, said user interface control device comprising:
a display ([0192]: The oscilloscope has a display);
an input key that can be pressed by a user ([0185], Fig. 15: The user can specify a mode setting on the user interface using one or more buttons), and
a processor (Claim 10 recites one or more processors) […],
wherein a first function […] comprises activating a channel preset mode of the electronic instrument ([0185]: An auto channel mode may be selected by the user),
([0189]: Resolution mode settings are associated with a collection of oscilloscope settings and/or preferences that configure the operation of the oscilloscope), and wherein, in the channel preset mode, a currently selected channel of the electronic instrument is preset to a default configuration ([0185]: The auto channel mode is used to automatically balance resource competition of the activated channels).
Pupalaikis does not teach:
a processor configured to register a starting time and a duration of a key press on the input key,
wherein the processor is configured to assign a first function to the input key if the duration of the key press is shorter or equal to a threshold time value, and wherein the processor is configured assign a second function to the input key if the duration of the key press exceeds the threshold time value,
wherein the display is configured to display a graphical element, which indicates a duration of the key press at least until the threshold time value is reached,
wherein, in the device preset mode, all channels of the electronic instrument are preset to a default configuration,
wherein the user interface control device is configured to receive a configuration input, and
wherein the processor is configured to further define the channel preset mode and/or the device preset mode based on the configuration input.  

a processor configured to register a starting time and a duration of a key press on the input key ([0059], [0068]: The processor uses a timer to detect when the touch operation starts and stops),
wherein the processor is configured to assign a first function to the input key if the duration of the key press is shorter or equal to a threshold time value ([0070]: If the time of a touch operation on the multifunction button is shorter than a preset first threshold value a short press on the multifunction button is performed), and wherein the processor is configured assign a second function to the input key if the duration of the key press exceeds the threshold time value ([0069]: If the time of a touch operation on the multifunction button is longer than a preset first threshold value a long press on the multifunction button is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pupalaikis and Liu so that a first function assigned to the input key is activated if a duration of a key press is shorter than or equal to a threshold time value and a second function assigned to the input key is activated if the duration of the key press exceeds the threshold time value.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the 
	Pupalaikis and Liu do not teach:
wherein the display is configured to display a graphical element, which indicates a duration of the key press at least until the threshold time value is reached,
wherein, in the device preset mode, all channels of the electronic instrument are preset to a default configuration,
wherein the user interface control device is configured to receive a configuration input, and
wherein the processor is configured to further define the channel preset mode and/or the device preset mode based on the configuration input.  
However, Liu2 teaches:
wherein the display is configured to display a graphical element, which indicates a duration of the key press at least until the threshold time value is reached ([0026]: The processing device provides an indication of the passage of time for a touch operation by using a time indicator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pupalaikis, Liu, and Liu2 so that a 
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a visual indication to the user that specifies how long a touch operation has been performed (Liu2 Abstract).
	Pupalaikis, Liu, and Liu2 do not teach:
wherein, in the device preset mode, all channels of the electronic instrument are preset to a default configuration,
wherein the user interface control device is configured to receive a configuration input, and
wherein the processor is configured to further define the channel preset mode and/or the device preset mode based on the configuration input.  
	However, Burton teaches:
wherein, in the device preset mode, all channels of the electronic instrument are preset to a default configuration ([0034]: An autoset button configures the display data for a signal channel to pre-set configurations specific to each signal channel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pupalaikis, Liu, and Liu2 with Burton so that in the device preset mode, all channels of the electronic instrument are preset to a default configuration.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by automatically reformatting channel data based on a single input (Burton [0006).

wherein the user interface control device is configured to receive a configuration input, and
wherein the processor is configured to further define the channel preset mode and/or the device preset mode based on the configuration input.  
	However, Pechanec teaches:
wherein the user interface control device is configured to receive a configuration input ([0022]: An input is received by the user to view system configuration option), and
wherein the processor is configured to further define the channel preset mode and/or the device preset mode based on the configuration input (Based on page 5 lines 7-11 of the applicant’s specification, the examiner has interpreted “to further define the channel preset mode and/or the device preset mode” to mean defining which modes are activated by a first and/or second function. Pechanec teaches in [0022]-[0023] that a user is able to map a plurality of functions to time based touch inputs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pupalaikis, Liu, Liu2, and Burton with Pechanec so that a configuration input is used to further define the channel preset mode and/or the device preset mode based on the configuration input.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by allowing users to add or remove functions without navigating a set of complex menus (Pechanec [0004]).

Regarding Dependent Claim 2,
Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Liu2 further teaches wherein the graphical element comprises a progress bar, a countdown, and/or a timer display ([0026], Fig. 5A-5B: Time indicator 506 is displayed on the touch screen).

Regarding Dependent Claim 3,
Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Liu2 further teaches wherein the display is configured to display, at any time during a key press, a graphical or textual representation of the respective first or second function that is assigned to the input key if the input key is released at that time ([0026], [0031]: Text is displayed indicating the function that is to be performed based on the input duration on the button).  

Regarding Dependent Claim 4,
Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Liu2 further teaches wherein upon releasing the input key, the display is configured to indicate the respective function that is assigned to the input key by the processor ([0026]: First visual feedback 502 and second visual feedback 504 are displayed when the button is released by the user).



Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Pechanec further teaches to adjust the threshold time value based on the configuration input ([0023]: The user may adjust the time periods associated with a touch command using the configuration window).

Regarding Dependent Claim 8,
Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Liu further teaches wherein the input key is a soft key ([0006]: The multifunction button is a software button displayed on the touchscreen).

Regarding Dependent Claim 9,
	Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Liu further teaches wherein input key comprises a user interface control element ([0006]: The multifunction button may expand to reveal other buttons).

Regarding Dependent Claim 10,
	Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Liu further teaches wherein the display is a touch display ([0057]: The device has a touchscreen display), and wherein the input key is displayed in the touch display ([0057], Fig. 4: Multifunction button 410 is displayed on the touchscreen).


 Pupalaikis, Liu, Liu2, Burton, and Pechanec teach the electronic instrument of claim 1. Pupalaikis further teaches wherein the electronic instrument is an oscilloscope ([0002]: “The present invention relates in general to the design of waveform digitizing instruments such as oscilloscopes”).  

Regarding Independent Claim 14,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176